Name: Decision of the EEA Joint Committee No 33/97 of 29 May 1997 amending Annex XIII (Transport) to the EEA Agreement
 Type: Decision
 Subject Matter: European Union law;  European construction;  land transport;  organisation of transport;  transport policy
 Date Published: 1997-10-02

 2.10.1997 EN Official Journal of the European Communities L 270/19 DECISION OF THE EEA JOINT COMMITTEE No 33/97 of 29 May 1997 amending Annex XIII (Transport) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XIII to the Agreement was amended by Decision of the EEA Joint Committee No 24/97 (1); Whereas Council Directive 96/96/EC of 20 December 1996, on the approximation of the laws of the Member States relating to roadworthiness tests for motor vehicles and their trailers (2) is to be incorporated into the Agreement; Whereas Directive 96/96/EC repeals, with effect from 9 March 1998, Council Directive 77/143/EEC of 29 December 1976 on the approximation of the laws of the Member States relating to roadworthiness tests for motor vehicles and their trailers (3) and its successive amendments which are incorporated in the Agreement and are therefore to be deleted from the Agreement with effect from the same date, HAS DECIDED AS FOLLOWS: Article 1 The following point shall be inserted after point 16 (Council Directive 77/143/EEC) in Annex XIII to the Agreement: 16a. 396 L 0096: Council Directive 96/96/EC of 20 December 1996 on the approximation of the laws of the Member States relating to roadworthiness tests for motor vehicles and their trailers (OJ L 46, 17. 2. 1997, p. 1). Article 2 The text of point 16 (Council Directive 77/143/EEC) shall be deleted with effect from 9 March 1998. Article 3 The texts of Directive 96/96/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 4 This Decision shall enter into force on 1 June 1997, provided that all the notifications pursuant to Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 5 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 29 May 1997. For the EEA Joint Committee The President C. DAY (1) Not yet published in the Official Journal. (2) OJ L 46, 17. 2. 1997, p. 1. (3) OJ L 47, 18. 2. 1977, p. 47.